SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1052
CAF 15-00900
PRESENT: CARNI, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF AMY R. CANOUGH,
PETITIONER-RESPONDENT,

                      V                                           ORDER

TODD R. TRAINHAM, RESPONDENT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Oswego County (Kimberly
M. Seager, J.), entered May 8, 2015 in a proceeding pursuant to Family
Court Act article 4. The order denied the objections of respondent to
an order of a Support Magistrate.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs (see Matter of Chautauqua County
Dept. of Social Servs. v Rita M.S., 94 AD3d 1509, 1510; see also
Matter of Ball v Marshall, 103 AD3d 1270, 1271).




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court